Citation Nr: 0303396	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-06 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.   Entitlement to an effective date earlier than March 23, 
1995 for the grant of a permanent and total disability rating 
for pension purposes.

3.  Entitlement to special monthly pension on account of the 
need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1954 to 
August 1957, including as a member assigned overseas to the 
60th Army Band, Fort Gulick, [Panama] Canal Zone.  

Historically, a December 1995 rating decision granted a 
permanent and total disability rating for pension purposes, 
effective March 23, 1995.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from August 1996 and 
May 1997 rating decisions by the Philadelphia, Pennsylvania, 
Regional Office (RO), which respectively denied special 
monthly pension on account of the need for aid and attendance 
of another person or on account of being permanently 
housebound and denied an effective date earlier than March 
23, 1995 for the grant of pension benefits.  

By a September 1999 rating decision (by a decision review 
officer), the RO granted special monthly pension on account 
of being permanently housebound, thereby rendering that issue 
moot; and denied special monthly pension based on the need 
for aid and attendance of another person.  Since special 
monthly pension based on being permanently housebound 
represents a lesser benefit than special monthly pension 
based on the need for aid and attendance of another person, 
the latter issue remains in appellate status.  See 38 
U.S.C.A. § 1521(d),(e) (West 1991 & Supp. 2002).  Appellant 
also appealed a subsequent 2000 rating decision, which denied 
service connection for residuals of malaria.  In an April 
2001 written statement, appellant withdrew an earlier request 
for a Board hearing.  Accordingly, the Board will render a 
decision herein on the issues as delineated on the title page 
of this decision.  

To the extent additional issues may have been raised, since 
they have not been formally adjudicated by the RO.  To the 
extent there are specific issues for which appellant desires 
consideration, he should address that matter specifically 
with the RO.  The Board has jurisdiction over the issues on 
the title page.  Kellar v. Brown, 6 Vet. App. 157 (1994).  
FINDINGS OF FACT

1.  It has not been shown, by credible, competent evidence, 
that appellant has residuals of malaria related to service.

2.  Private clinical evidence of record indicates that 
appellant was apparently permanently and totally disabled on 
or about June 20, 1994, date of injuries sustained in a fall 
at a market.

3.  Appellant's initial application for VA benefits was 
received by the RO March 23, 1995.

4.  In December 1995, the RO granted a permanent and total 
disability rating for pension purposes, effective March 23, 
1995.  

5.  Appellant did not file a specific claim for a retroactive 
pension award until September 1996.  

6.  Appellant did not have extensive hospitalization or 
physical or mental disability so incapacitating that it 
prevented him from filing a disability pension claim within a 
one-month period after that June 20, 1994 fall or prior to 
March 23, 1995.  

7.  Appellant's principal disabilities are degenerative 
discogenic disease of the lumbar and cervical spine, 
dysthymic disorder, residuals of a right shoulder injury, 
diabetes mellitus, headaches, dizziness, peripheral 
neuropathy of the lower extremities, left thigh lateral 
femoral cutaneous neuropathy, and myocardial infarction with 
hypertension and coronary artery disease

8.  Appellant is not institutionalized in a nursing home on 
account of mental or physical incapacity, blind, unable to 
feed and clothe himself, bedridden, or incapable of attending 
to the wants of nature without assistance.

9.  Appellant is able to ambulate freely without gait 
impairment, although he has fear of falling.  He is able to 
engage in activities of daily living.  

10.  VA medical opinion states that appellant was not 
permanently bedridden; and that he was capable of protecting 
himself from hazards and dangers in his daily environment.  
That opinion is more persuasive than an earlier private 
medical opinion, which states, without adequate rationale 
provided, that appellant required the daily personal health 
care services of a skilled provider.  

11.  It is not as likely as not that appellant is unable to 
engage in activities of daily living due to his disabilities, 
and requires regular aid and assistance by another person to 
protect him from hazards or dangers incident to his daily 
environment.  


CONCLUSIONS OF LAW

1.  Appellant does not have residuals of malaria that were 
incurred in or aggravated by active service, nor may malaria 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(b) (2002); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

2.  The criteria for an effective date earlier than March 23, 
1995 for a grant of a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 5107, 
5110, 5111 (West Supp. 2002); 38 C.F.R. §§ 3.31, 3.151, 3.400 
(2002).

3.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002)).  This change in the law is potentially 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Although the 
majority of appellant's service medical records were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in the 1970's, in 1993 NPRC attempted 
records reconstruction and did locate and provide the RO a 
copy of a June 1957 service separation examination report.  
The RO has subsequently sought appellant's additional service 
medical records on numerous occasions to no avail and 
although NPRC's search of alternative sources produced 
certain 1956 military morning reports, these provide no 
pertinent information.  Additionally, appellant has submitted 
numerous post-service private medical records and VA 
examinations in May 1999 and April 2001 were conducted.  He 
was informed of the last examination by rating action of 
October 2002.  None of the credible, competent evidence of 
record confirms that appellant has any residuals of malaria 
related to service; and August and September 1998 private and 
VA malaria smears were specifically noted to be negative.  

With respect to the issue of an effective date earlier than 
March 23, 1995 for the grant of pension benefits, the 
evidentiary record includes an application for VA disability 
benefits form dated in March 1994 but stamped as received by 
VA on March 23, 1995; numerous written statements and other 
documentary evidence that appellant has submitted; and 
numerous private medical records dated prior and subsequent 
to that date in question.  The evidentiary record adequately 
sets forth information as to the date appellant initially 
filed for VA disability benefits and the circumstances 
pertaining to his health prior to March 23, 1995 to the 
extent it may have affected his ability to file.  

With respect to the issue of special monthly pension based on 
the need for aid and attendance of another person, appellant 
has submitted private medical statements in support of his 
claim.  Additionally, appellant was afforded appropriate VA 
examinations that provide a sufficiently detailed and 
comprehensive picture of the extent and severity of his 
principal disabilities, and adequately document the degree to 
which these impact upon his overall personal functioning.  

Additionally, appellant was issued September 1996, April 
1999, and October 2000 Statements of the Case and a September 
1999 Supplemental Statement of the Case on the appellate 
issues, which included relevant laws and regulations, 
discussion of relevant clinical and documentary evidence, and 
a detailed explanation of the rationale for the adverse 
decisions.  Additionally, in a March 2001 letter, the RO 
requested appellant, in part, to provide any clinical records 
or service medical records in his possession to substantiate 
his malaria service connection claim; and informed him that 
the current evidentiary record did not show that he has 
"active malaria or indications that you actually had it in 
the past."  In a November 2001 Report of Contact form, it 
was reported that appellant did not have any other medical 
evidence to submit on the claims in question.  Finally, the 
contents of the last physical examination were set forth in 
an October 2002 rating action which was provided to the 
veteran.  Furthermore, appellant's representative has 
submitted additional argument with respect to the appellate 
issues.  

The evidentiary record includes available service medical 
records, private and VA clinical records, appropriate VA 
examinations, and certain application forms and other 
information pertaining to the appellate issues.  It does not 
appear that appellant has informed the VA of the existence of 
any other specific, competent available evidence that should 
be obtained or other necessary development that should be 
rendered in his appeal.  The Board concludes it may proceed, 
as all evidence has been received to the extent of its 
availability, without regard to more specific notice as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is the 
Board's opinion that there is no indication that other 
existing evidence should be obtained and that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied under the circumstances with 
respect to the issues on appeal.  


I.  Service Connection for Residuals of Malaria

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and malaria becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant contends that during service, he contracted malaria 
in the Panama Canal Zone.  Significantly, appellant does not 
assert that he received medical treatment for malaria in 
service or proximate thereto.  Appellant's service record DD-
214 form does indicate that he served as an Army bandmember 
in the Panama Canal Zone during the mid-1950's.  However, 
even assuming that malaria is endemic to such tropical area, 
the evidentiary record is devoid of any credible, competent 
clinical evidence indicating that he has residuals of malaria 
related to service.  

Although the majority of appellant's service medical records 
were apparently destroyed in a fire at NPRC in the 1970's, in 
1993 NPRC attempted records reconstruction and did locate and 
provide the RO a copy of a June 1957 service separation 
examination report.  The June 1957 service separation 
examination report, which did not include any complaints, 
findings, diagnoses, or history pertaining to malaria, is of 
substantial probative value, since it is an objective, 
detailed record of appellant's health status at time of 
service discharge.  His temperature was 98 degrees and not 
indicative of any fever on that examination.  Military 
"morning reports" mention appellant, but do not provide any 
relevant evidence on this appellate issue.  

It is also significant that malaria was not alleged in 
appellant's March 1995 initial application for VA disability 
benefits nor in numerous private and VA clinical records and 
examinations dated in the 1980's and 1990's prior to April 
1998, approximately three decades after service, when 
appellant initially alleged having contracted in-service 
malaria.  None of these post-service medical records included 
any clinical findings of fever or associated complaints of 
chills or fever or history thereof.  For example, a private 
clinical record dated in October 1986 and an October-November 
1995 VA examination report noted that appellant's temperature 
was 98.6 and 98.4, respectively.  Diagnoses included possible 
diabetes on that VA examination.  Private clinical records 
dated in 1996 indicated that appellant was diabetic.  In a 
May 1998 written statement, appellant stated that malaria is 
characterized by recurrent episodes of chills, fever, 
headaches, anemia, and muscle ache; that "I must have gotten 
bitten by a mosquito while in Panama"; that "I've had this 
for years"; and that just the other night, he had had chills 
and muscle ache carrying two large trash cans to the end of 
his driveway, which resolved after a couple hours.  

A substantial negative piece of evidence is an August 1998 
private laboratory study malaria smear result, which was 
negative for any blood/tissue parasites.  On May 1999 VA 
examination, a history of sweating and fatigue episodes in 
1994 and negative August and September 1998 private and VA 
malaria smears were noted.  The examiner stated that review 
of appellant's medical records did not indicate any clear 
documentation of any unusual infectious, immune, and 
nutritional disability; and that appellant had no documented 
fever, weight loss, anorexia, or unusual skin rash.  
Clinically, his temperature was 98.6 degrees.  Malaria was 
neither clinically reported nor diagnosed on that 
examination.  

In a March 2000 written statement, a private physician 
"D.M.R., M.D." (hereinafter referred to as "Dr. R."), 
reported that appellant "suffers from recurrent episodes of 
rigors, presumed secondary to malaria, for which he is under 
the treatment of Dr. G___, an Infectious Disease 
specialist."  In a May 2000 written statement, "Dr. R." 
reported that he had treated appellant for a "myriad" of 
health complaints since 1994; that appellant had a history of 
malaria; and that he was under the care of "approximately 
120 physicians."  An October 2000 examination report, 
apparently conducted by "Dr. R.", did not include a malaria 
diagnosis.  

In April 2001, appellant submitted a September 1998 written 
statement from "Dr. G___" addressed to "Dr. R."  In that 
statement, "Dr. G___" reported that appellant complained of 
"fever of many years' duration....  [Appellant] states that 
his fever started right after he left the Army in 1957.  He 
was not taking malaria prophylaxis while in Panama."  
Clinically, appellant was afebrile and there was no 
lymphadenopathy, abdominal organomegaly/masses, signs of 
peripheral embolization of the skin, jaundice, or other 
pertinent symptoms.  The impression was "FUO" [fever of 
undetermined origin].  The physician remarked that FUO 
"brings up an extensive differential diagnosis included in 
the top of the list, malaria, which I could find to fit quite 
perfectly in this picture.  Also, other recurrent illnesses 
over many years as in chronic brucellosis or borreliosis....  
Other infectious process:  SBE or occult abscess or undefined 
infectious fossa would be less likely since [appellant]'s 
fever has carried on for so many years."  He stated that 
appellant would be provided malaria smears "to help us to 
pin down better his diagnosis"; and that "I would like to 
try him empirically on anti-malaria medication."  

On April 2001 VA examination, appellant alleged having 
"developed rigor and sweating during his Panama service; 
severe rigor ten years ago with chills and sweats; and that a 
private physician had prescribed hydroxychloroquine 
treatments.  The examiner stated that review of appellant's 
medical records revealed negative malarial smears, hepatitis 
profiles, and a normal serum laboratory study.  The examiner 
also remarked that although appellant stated that a private 
physician had diagnosed malaria, "[t]he exact date of the 
diagnosis could not be determined from the review of 
[appellant's] old records."  After clinical evaluation, the 
examiner stated that there was no current infectious etiology 
that could be ascertained.  Clinically, appellant's 
temperature was 98.4 degrees.  Diagnoses included "history 
of malaria, as per patient.  Documentation from his private 
physician and malarial smears are still pending."  

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Appellant has not submitted any competent evidence that 
indicates that he currently has residuals of malaria or that 
residuals of malaria are related to service.  Although in the 
1990's, approximately three decades after service, appellant 
initially alleged contracting malaria during his 1950's 
Panama service period, malaria smears in 1998 did not confirm 
the presence of any malarial parasites, nor does the 
evidentiary record include any clinical evidence confirming 
malarial infection.  Rather, a private infectious disease 
specialist clearly stated that based upon appellant's history 
of in-service malaria with subsequent "fever of many years' 
duration", the differential diagnoses for appellant's 
"fever of unknown origin" include malaria, for which anti-
malarial medication was empirically prescribed.  However, 
appellant's post-service history of in-service malaria with 
subsequent "fever of many years' duration" is entirely 
unsubstantiated and appears in conflict with the June 1957 
service separation examination report, which did not include 
any complaints, findings, or diagnoses pertaining to malaria 
or even a history of malarial infection; the negative post-
service malaria smears; and the absence of fever recorded in 
the 1980's and 1990's clinical records.  

Appellant has not presented any credible, competent evidence 
confirming that residuals of malaria are presently manifested 
and related to his active service.  Appellant's post-service 
allegation of in-service malaria is simply not substantiated 
by the actual service separation examination record or any 
other objective source.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  Even assuming that 
an unsubstantiated medical history of in-service malaria was 
recorded by a physician decades after service, unenhanced by 
any additional medical comment, that recorded history does 
not constitute "competent medical evidence."  See LeShore 
v. Brown, 8 Vet. App. 406 (1995).  A bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  The Board is cognizant of decisions by 
the Court holding that a medical opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, since 
the private physician's differential diagnoses that 
apparently includes malaria was based upon appellant's 
unsubstantiated medical history of in-service malaria with 
subsequent fever, the Board assigns that private medical 
evidence no probative value with respect to the malaria 
service connection appellate issue.  

The Board concludes that the credible, competent evidence, 
does not confirm that malaria was contracted during service 
or that any residual malaria disability resulted and is 
presently manifested.  As such, there is no malaria 
disability to service connect.  Brammer.  Appellant is not 
competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


II.  An Earlier Effective Date for Pension Benefits, Prior to 
March 23, 1995

Appellant contends, in part, that the effective date for the 
pension benefits award should be back to March 1994, on the 
grounds that a pension claim was filed on that date.  

A VA Form 21-526, titled "Veteran's Application for 
Compensation or Pension", was stamped as received by VA on 
March 23, 1995 (and March 29, 1995).  In said application 
form, appellant reported that he had not previously filed a 
claim for any benefit with VA; that he had sustained a right 
shoulder tear, cervical disc herniation/bulge, and left thigh 
burning/numbness on June 20, 1994; that he had last worked on 
June 20, 1994; and that he was hospitalized on August 15, 
1994.  That form also included certain financial expenses and 
other information.  At the bottom of said form was his 
signature, which appeared next to a box, in which was written 
"3/6/94" under the words "date signed."  

An April 1995 RO letter informed appellant that his claim for 
pension benefits had been denied; and explained that his 
family income exceeded the pension income limit; and that he 
could submit additional financial evidence.  In response to 
that letter, appellant submitted written correspondence and 
1994-1995 medical expense reports.  It is of substantial 
import that in an August 1995 letter sent to the RO, 
appellant stated "[a]s you know, I first put an application 
in on March 1st 1995, and, I have been getting all kinds of 
requests for additional information needed...."  

After October-November 1995 VA examinations were conducted, a 
December 1995 rating decision granted pension, effective 
March 23, 1995.  Notice of said rating decision was sent 
appellant in February 1996, informing him that the pension 
benefits were payable as of April 1, 1995.  Parenthetically, 
under 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31, actual payment 
of monetary benefits based on an award of a permanent and 
total rating for pension purposes may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award became 
effective.  

A November 29, 1994 Social Security Administration (SSA) 
Supplemental Security Income Notice of Planned Action form, 
received by VA in December 1995, stated that as of January 1, 
1995, appellant's payments would be discontinued; and that 
the type of eligibility was "individual-disabled."  

Private clinical records dated from 1983 to October 1995, 
were received by VA in December 1995 and February 1996.  A 
June 20, 1994 private emergency room clinical record 
indicated that appellant arrived limping.  He complained of 
back and left knee pain from a fall approximately 50 minutes 
earlier.  X-rays of the lumbar spine and left knee were 
negative, except for lumbar spine straightening "probably 
due to muscle spasm and minimal early degenerative 
spurring."  The diagnosis was left knee sprain and back 
strain due to as fall; and appellant was discharged on 
Toradol with the advice to seek orthopedic/podiatric 
treatment.  July 1994 MRI studies of the cervical and lumbar 
spine and right shoulder were interpreted as showing 
degenerative changes, lumbar disc bulging, a C3-C4 disc 
herniation, and right shoulder tendonitis with partial tendon 
thickness tear.  August 1994 electromyographic/nerve 
conduction velocity tests were essentially negative.  October 
1994 electromyographic/nerve conduction velocity tests were 
interpreted as consistent with mild generalized 
polyneuropathy, with etiologies that would include diabetes.  
An October 1995 private medical statement reported that 
appellant was being treated for a right shoulder rotator cuff 
problem; that he was currently unable to engage in any 
occupation for which he was qualified by reason of training, 
experience, or education; and that this was expected to be a 
permanent disability.   

In an August 1994 private physician's written statement, 
received by VA in February 1996, appellant's chances of 
returning to his previous job as a prison chef were 
considered 50 percent if he had right shoulder surgery.  
August 1994 clinical records indicated that appellant was not 
working; that he was alert and oriented; that he reported 
independence in all activities of daily living and was able 
to drive; and that he was right-handed.  In mid-August 1994, 
appellant underwent right shoulder acromioplasty and rotator 
cuff repair with no complications reported.  A September 1994 
private physician's written statement reported that after 
appellant's August right shoulder surgery, he was seen 
shortly afterwards physically improved but extremely 
depressed about being unable to pursue his job; that with 
medication, he was less depressed; that he continued to have 
physical therapy for his shoulder; that during evaluation for 
right shoulder surgery, borderline diabetes mellitus had been 
detected; and that a certain degree of post-traumatic stress 
disorder was suspected, in addition to his physical 
complaints.  

In a March 1996 letter sent to the RO, appellant stated that 
he had "made my initial application for this benefit in 
March of 1994" and that at that time, "you asked me on many 
occasions to submit all my medical bills...which I submitted to 
you per your request."  

In a September 1996 letter sent to the RO, appellant alleged 
that his "original application" had been completed at the 
Office of the Governor, Veterans Outreach and Assistance 
Center, in Pottstown, Pennsylvania; and that pension 
entitlement should be retroactive to the date "I 1st made 
application to this office listed above."  

In a January 1997 letter received by the RO the following 
month, appellant requested "retroactive paid bills (year 
1994) & retroactive payment."  In this statement, he 
described his June 20, 1994 injury; and stated that his 
initial medical appointment was on June 23rd for the purpose 
of obtaining a knee brace.  

A May 1997 rating decision denied an effective date earlier 
than March 23, 1995 for the grant of pension benefits.  

A June 1997 written statement from a private physician stated 
that it had been prepared at appellant's request "in support 
of his claim for benefits addressing the extent of his 
disability during the period extending from 6-20-94 through 
3-29-95."  It was explained that during that period, 
appellant was "undergoing extensive workup with aggressive 
physical therapy and multiple specialists referrals and 
surgical procedures.  It is, also, documented that he was 
emotionally distraught, unable to sleep, and required 
sedatives, as well as anti-depressant treatment.  He was 
severely debilitated with extreme pain and clearly this could 
have hampered his ability to file for benefits and conduct 
his own personal affairs."  

According to legal documents dated in September 1995 and 
received by VA in August 1997, including a final pre-trial 
order prepared by appellant's attorney, on June 20, 1994, 
appellant reportedly slipped on a wet floor in a market; that 
he attempted to brace his fall by reaching for the freezer 
unit; that he landed on the linoleum floor on his knee; that 
he lifted himself from the floor and then left the store; 
that he began medical treatment for his injuries on the day 
he fell; that as a result of the fall, he sustained a torn 
right rotator cuff, torn left leg ligament, left calf and 
ankle injuries, injuries to the back and neck, herniated 
discs, a burst blood vessel, and bruises/contusions; that he 
required right shoulder surgery; that he required physical 
therapy sessions several times a week; and that he was 
permanently disabled as a result of said injuries.  

In December 1998, appellant submitted a March 1, 1995 letter 
from a Veterans Outreach and Assistance Center regional 
representative.  In that letter, the representative advised 
appellant to complete enclosed forms, including a VA Form 21-
526, and VA Form 21-22 titled "Appointment of Veterans 
Service Organization as Claimant's Representative"; and that 
on completion of all forms, appellant should return the forms 
to "our office for review.  We will then review them and 
forward them to the VA for you."  

Except as otherwise provided, the effective date of an award 
of pension based on an original claim, a claim reopened after 
final disallowance,...will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A § 5110; 38 C.F.R. § 3.400.

Based on the overwhelmingly negative evidentiary record on 
the question as to what date a pension claim was initially 
filed with VA, the Board finds that appellant filed an 
initial application for pension with VA no earlier than March 
23, 1995.  Although appellant apparently dated the 
application form March 9, 1994, this was clearly a clerical 
mistake and 1995 was the year intended, since by appellant's 
own August 1995 written admission, he filed the application 
in March 1995; the application form itself stated that no 
previous application for VA benefits had been filed by 
appellant; the application form itself stated that the 
entitlement to benefits was based on June 1994 injuries 
(which could not logically have been claimed if the 
application had been filed in March 1994); the application 
form itself was stamped as received by VA on or after March 
23, 1995; and the March 1, 1995 letter from his service 
organization representative advising appellant to complete a 
VA Form 21-526 and return it so that the service organization 
representative could submit it to VA is consistent with the 
other evidence of filing said application with VA in March 
1995.  Further he reports in that document that he was 
hospitalized in August 1994, further suggesting that the form 
was filed in March 1995.  It should be added that appellant's 
service organization representative is not an agent of, or 
part of, the VA, and that date of actual filing with the VA 
of said application for pension benefits is the determining 
factor in this effective date matter.  See also 38 C.F.R. 
§ 20.3 (2002); and Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(constructive receipt applies only to VA records).  

It should also be pointed out that there are no VA clinical 
records dated prior to that March 23, 1995 date of claim.  
Additionally, although certain private medical records are 
dated prior to that March 23, 1995 date of claim, and were 
received after that date, none of these private medical 
records may be considered an "informal" claim for pension 
as to warrant an earlier effective date, since a "formal" 
claim for VA benefits had not been filed earlier than that 
March 23, 1995 date in question.  See 38 C.F.R. § 3.157 
(2002).  Parenthetically, date of receipt by VA of private 
medical records, not date treatment was rendered, constitutes 
date of an "informal" claim even if a "formal" claim had 
been filed.  Id.  

Thus, the March 23, 1995 effective date assigned by the RO is 
proper, since the date of receipt of the claim was later than 
the date entitlement arose.  38 U.S.C.A § 5110; 38 C.F.R. 
§ 3.400.  

Appellant also contends, in essence, that after he sustained 
injuries from a June 1994 fall on a wet floor in a market, 
causing him to become permanently and totally disabled, such 
disabilities rendered him incapacitated and delayed him from 
filing a disability pension claim.  He specifically alludes 
to factors including dizziness from his medications, pain, 
traveling to numerous physicians for treatment and tests, 
undergoing one operation, and wearing a neck brace as 
delaying him from filing a pension application.  

If, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

A pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  The claim for 
retroactivity may be filed separately or included in the 
claim for disability pension, but it must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. § 3.151(b).  

The Court has held that a pension award may be effective 
earlier than the date of receipt of the claim resulting in an 
award only if: (1) the veteran specifically claims 
entitlement to retroactive benefits separately or together 
with the claim for disability pension, and the claim for 
retroactive benefits is received by VA within one year from 
the date on which the veteran became permanently and totally 
disabled; (2) for claims received on or after October 1, 
1984, the disability is not the result of the veteran's own 
willful misconduct; and (3) the disability is so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  See Tetro v. Gober, 14 
Vet. App. 100, 105 (2000).

In this case, appellant arguably became totally and 
permanently disabled on or about June 1994, at the time he 
sustained injuries in a fall and ceased working.  He 
initially filed for VA pension benefits on March 23, 1995.  
Under the law, unless appellant's disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled, the March 23, 1995 date, date of claim, is 
controlling.  However, the evidentiary record does not 
substantiate his allegation that he was so disabled that it 
prevented him from filing a pension claim prior to the March 
23, 1995 date.  The evidentiary record clearly reveals that 
appellant's orthopedic treatment for his fall-related 
injuries did not require "extensive" hospitalization; that 
after the June 20, 1994 fall, he did not require immediate 
medical treatment and was able to walk into an emergency room 
later that same day where left knee and back sprain/strain 
was diagnosed and hospitalization was not required; that in a 
January 1997 letter, appellant divulged that after his June 
20, 1994 injury, his initial medical appointment was three 
days later; that his subsequent medical treatment primarily 
involved office visits to physicians and physical therapists; 
that although August 1994 clinical records indicated that 
appellant was not working, he was alert and oriented and 
reportedly was able to engage independently in all activities 
of daily living; that the only hospitalization of record was 
in August 1994 for a right shoulder surgical procedure, which 
was not shown to result in serious complications or extensive 
convalescence; and that none of the medical records indicated 
that appellant was "incapacitated" by reason of physical or 
mental disabilities prior to the March 23, 1995 date in 
question.  Although the Board has considered a June 1997 
private medical statement, which opined that during the 
period in question, appellant was distraught, 
"debilitated", and preoccupied with his medical treatments 
and that this "could have hampered his ability to file for 
benefits", this medical statement appears speculative, does 
not in fact indicate that appellant was mentally or 
physically unable to file a claim prior to the March 23, 1995 
date in question, and is assigned very minimal, if any, 
probative value.  

Alternatively, the evidentiary record does not reveal that 
the veteran specifically claimed entitlement to retroactive 
benefits separately or together with the claim for disability 
pension or filed the claim for retroactive benefits with VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  Although appellant 
submitted medical expense items including June 1994 treatment 
and mentioned in his March 1995 pension claim application the 
June 1994 date of injuries, he did not expressly request 
retroactive pension benefits until September 1996 or February 
1997, more than one year from the date on which the veteran 
arguably became permanently and totally disabled.  See 
appellant's September 1996 written statement and a January 
1997 written statement, received by VA the following month.  

Accordingly, under the applicable law, the March 23, 1995 
effective date assigned by the RO for pension benefits is 
controlling, since that was date of receipt of his claim.  In 
short, the exception for entitlement to retroactive benefits 
prior to date of claim has not been met, since the 
evidentiary record is overwhelmingly negative and does not 
indicate that appellant was mentally or physically unable to 
file a claim prior to the March 23, 1995 date in question.  




III.  Special Monthly Pension - Aid and Attendance

As reflected in a recent October 2002 rating decision sheet, 
service connection is in effect for amputation of the right 
5th finger distal to the distal interphalangeal joint; and 
appellant's principal disabilities, for which service 
connection is not in effect, are degenerative discogenic 
disease of the lumbar and cervical spine, dysthymic disorder, 
residuals of a right shoulder injury, diabetes mellitus, 
headaches, peripheral neuropathy of the lower extremities, 
left thigh lateral femoral cutaneous neuropathy, and 
myocardial infarction with hypertension and coronary artery 
disease.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person. 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  The 
appellant, who was born in January 1936, has been rated as 
permanently and totally disabled for pension purposes since 
March 23, 1995.  The evidentiary record does not reflect that 
he is blind, bedridden, or institutionalized, and it has not 
been otherwise contended.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

The Board has reviewed the entire evidentiary record 
consisting of 5 volumes, including the medical history and 
clinical findings over the years.  The medical evidence 
discussed previously in this Board decision will not be 
repeated, except to the extent necessary.  The clinical 
evidence as follows is representative of the voluminous 
evidence on file as it pertains to this appellate issue.  

An April 1996 private medical statement from "D.M.R., M.D." 
(hereinafter referred to as "Dr. R") reported that 
appellant appeared permanently and totally disabled due to 
status post right rotator cuff tear with failed rotator cuff 
repair surgery; left thigh numbness and causalgia; cervical 
and lumbar degenerative discogenic/joint disease; diabetes; 
and claustrophobia, anxiety, and dizziness.

On July 1996 VA aid and attendance/housebound examination, 
appellant arrived with his son.  Appellant did not require an 
attendant in the waiting or examination room.  He was not 
blind (uncorrected visual acuity was 20/50 in the right eye 
and 20/70 in the other eye).  His complaints included 
difficulty raising his right shoulder, neck pain, occasional 
episodes of dizziness and headaches, left thigh numbness, 
left knee weakness, and depression.  Clinically, gait was 
normal.  He was unable to abduct the right arm above shoulder 
level and there was slight right hand grip weakness.  Fine 
movement in the hands was apparent.  The cervical and lumbar 
spine did not exhibit any "significant" limitation of 
motion, although mild lumbar spasm was apparent.  He had 
normal balance; good memory; was able to care for himself in 
terms of feeding, bowel movements, and eating; and reportedly 
stayed home a lot during the day and read or walked around 
the yard.  He did not drive and someone would drive him 
whenever he went out.  He walked without a cane; was able to 
walk approximately a half block to one block without 
difficulty; would leave home for physician visits; and would 
sit in the car when his wife shopped.  He was considered 
capable of managing his benefit payments.   

Private medical statements dated in 1996 and 1997 reported 
that appellant appeared permanently and totally disabled.

In a November 1998 private aid and attendance/housebound 
examination report, "Dr. R." stated that appellant had been 
driven by his son to the examination; that there were no 
restrictions of the lower extremities; that appellant was 
unable to rotate his neck or flex the back; that an enclosed 
list prepared by appellant referred to restrictions of 
activities caused by his injuries; that many medications had 
been prescribed; that numerous physicians visits and 
diagnostic testing had been accomplished; that he wore 
glasses, a TENS unit, and neck and back braces; that he had 
chronic pain; and that he had been permanently and totally 
disabled since June 20, 1994.  That report did not indicate 
therein whether appellant required daily health care 
services.  

On May 1999 VA aid and attendance/housebound examination, 
appellant had multiple musculoskeletal complaints, including 
herniated cervical disk, chronic low back pain, and frequent 
headaches.  He was taking medications for diabetes and 
hypertension.  He did not drive and was brought to the 
examination by his son.  The examiner stated that appellant 
was not permanently bedridden; corrected visual acuity was 
20/30 in the right eye and 20/25 in the other eye; he could 
manage his own benefits payments, keep good records, and 
protect himself from hazards and dangers in his daily 
environment; walk approximately one block without difficulty; 
climb a flight of stairs by himself; had ability to reason, 
good insight, and fair memory; and on a daily basis, stayed 
home, read most of the day, and would sit outside on a nice 
day.  Clinically, state of nutrition was excellent; gait was 
normal; and blood pressure was 150/70.  He could feed 
himself, fasten his clothing other than the upper button; 
bathe, shave, and toilet himself; had certain limitations of 
the cervical spine and shoulders; and had some pain in the 
lower extremities.  He had adequate weight bearing and 
balance in propulsion gait.  He was able to leave his home 
for medical care.  Diagnoses included depression with chronic 
pain syndrome (on Prozac); multiple musculoskeletal 
complaints related to cervical and lumbar discogenic disease 
and shoulder rotator cuff tear; diabetes mellitus; 
hypertension, under control with medication; and 
costochondritis. 

Other May 1999 VA examinations were also conducted, including 
neurologic, psychiatric, orthopedic, and cardiovascular 
examinations.  On that cardiovascular examination, the 
examiner stated that there was no active ischemic heart 
disease and that hypertension was under control with 
medication.  On that orthopedic examination, appellant was 
unable to fully abduct the right arm above shoulder level.  
Appellant reported not having driven since his June 1994 
injuries because he did not feel confident to drive.  On that 
neurologic examination, the assessment was mild diabetic 
peripheral neuropathy with lateral femoral cutaneous 
neuropathy of the left thigh; and chronic pain syndrome 
characterized by complaints of pain in the cervical and low 
lumbar spine and shoulders, without strong clinical evidence 
of abnormality.  On that psychiatric examination, appellant 
reported not being employed since his June 1994 injuries; 
stated that he had chronic pain and other physical problems; 
and stated that he had been told he should not drive.  
Appellant stated that he could not perform most common 
household chores.  He resided with his second wife and 
children; and stated that his only "occupation" was reading 
an enormous amount of books.  Clinically, he appeared 
depressed and memory gaps were noted.  Other clinical 
findings were essentially unremarkable.  Dysthymic disorder 
was diagnosed.  Significantly, the examiner opined that 
appellant's depression contributed to his general level of 
disability, "although in and of itself it could not be 
assumed to require the aid and attendance of a housebound 
individual."  

Private clinical records reveal that in July 1999, acute 
anterior wall myocardial infarction was diagnosed and cardiac 
catheterization with angioplasty was performed.  

In a May 2000 private medical statement, "Dr. R." stated 
that appellant had been receiving treatment for a "myriad" 
of health complaints and generally deteriorating condition 
since 1994; diagnoses were listed including non-insulin 
dependent diabetes, degenerative joint disease, right 
shoulder rotator cuff syndrome with failed surgery, neck and 
lumbar spine injuries, depression, anxiety, post-traumatic 
stress disorder, panic disorder, hypertension, chronic 
dyspepsia, and gastroesophageal reflux disorder; and that 
appellant was under the care of "approximately 120 
physicians" with weekly physicians appointments.  "Dr. R." 
stated that appellant was having increasing difficulty with 
activities of daily living and was dependent upon his wife 
for dressing and feeding; that his wife worked and was not 
available throughout the day; and that appellant "strongly 
feels that he is in need of a home aide in attendance."  
"Dr. R." also divulged that he wrote the letter in support 
of appellant's claim and could vouch for the fact that 
appellant was under the care of multiple specialists and was 
maintained on an extensive and complicated medical regimen.

In an October 2000 private aid and attendance/housebound 
examination report, "Dr. R." stated that appellant had been 
driven by his son and daughter to the examination; that 
appellant was "housebound"; and that appellant's complaints 
included being emotionally distraught, unable to sleep, 
extremely debilitated, and having extreme pain.  He appeared 
depressed with neck and back held rigid.  Upper extremities 
restrictions involved poor handgrip with very painful fine 
movements; an inability to button clothing without 
assistance; and being able to self-feed somewhat but 
requiring assistance mostly.  Lower extremities restrictions 
did not prevent ambulation.  Neck and back restrictions 
included painful bending, sitting, and ambulation due to 
cervical and lumbar disc herniation.  "Dr. R." stated that 
during the typical day, appellant lay in bed or on the couch 
reading books; and that he was mostly confined at home except 
for physicians appointments, due to difficulty with mobility 
as well as anxiety, dizziness, and memory loss.  "Dr. R." 
stated that appellant was not able to walk without the 
assistance of another person; that he was able to leave the 
premises only when another person could drive him to 
physicians offices; that he had neck, back, and left thigh 
braces and a TENS unit; and that he had had a few very 
serious heart attacks.  "Dr. R." checked off a box 
certifying that appellant required the daily personal health 
care services of a skilled provider without which he would 
require hospital, nursing home, or other institutional care.  
However, that certification was without adequate rationale.  

On April 2001 VA aid and attendance/housebound examination, 
the examiner stated that the medical records had been 
reviewed, including 1994 MRI studies of the cervical and 
lumbar spine, a 1998 cardiac stress test; and laboratory 
studies results.  Laboratory studies results were essentially 
unremarkable, except for glucose of 252 in January 2001 and 
169 in May 2000 with hemoglobin A1C of 8.2 and elevated liver 
enzymes.  Appellant stated that he was not taking his 
metformin and glyburide medication.  The examiner stated that 
appellant was driven to the examination by his son but did 
not require an attendant to report his medical problems.  
Appellant reported that an angioplasty for coronary artery 
disease had been performed in July 1999.  The examiner stated 
that appellant was not permanently bedridden; that he was 
capable of managing benefits payments and protect himself 
from hazards and dangers in his daily environment; and that 
visual acuity was 20/25 and 20/30 in the respective right and 
left eyes.  Appellant complained of occasional dizziness, 
especially with postural changes; constant sweating; 
occasional anxiety attacks; and recent/remote memory loss.  
Although appellant complained of poor balance, he could 
ambulate freely without falling, but stated that he had 
fallen a "few" times from loss of balance.  

The examiner stated that appellant could carry on with day to 
day activities; that appellant had traveled to California 
(during which time he had been hospitalized for renal calculi 
that he had passed); and that according to appellant, during 
the day he would take his medications, have breakfast, and 
watch television all day or lie down on the couch.  According 
to appellant, he would not leave his house and socialize or 
meet with his friends for fear of falling.  Clinically, he 
appeared alert, correctly oriented, comfortable, pleasant, 
and not in any distress.  Height was 68 inches and weight was 
215 pounds.  Blood pressure was 126/70.  He was described as 
obese and well-nourished.  Clinically, his gait was normal.  
The upper extremities had normal strength, tone, muscle 
power, and coordination.  He was able to feed himself, fasten 
his clothing, and bathe.  He stated that he could not shave 
and required the assistance of his wife or son.  He was able 
to manage toileting.  Right shoulder movements were 
restricted with complaints of pain on movement.  The lower 
extremities had normal muscle strength and fair to normal 
coordination.  Straight leg raising testing was negative.  
There were no neurologic deficits of the extremities, except 
for decreased sensation over the anterior left thigh.  He was 
unable to perform a tandem walk.  

Appellant complained of dizziness on sitting up from a prone 
position during the examination.  Ranges of motion of the 
neck, spine, and trunk were described as normal without point 
tenderness.  It was reported that appellant was unable to 
walk without assistance of another person; that according to 
him, he could occasionally walk up to a block, but would 
occasionally trip and fall; and that he was always afraid to 
go out without someone accompanying him.  The examiner stated 
that appellant could use a cane or walker if he was afraid of 
falling due to dizziness, but that it was "doubtful whether 
it would serve the purpose."  According to appellant, he 
would "never" leave his home or the immediate premises for 
fear of dizziness and falling.  Diagnoses were non-insulin 
dependent diabetes, hypertension, coronary artery disease, 
degenerative discogenic disease of the cervical and 
lumbosacral spine with disc bulging, right shoulder rotator 
cuff tear with acromioplasty and rotator cuff repair; 
dizziness probably secondary to postural 
hypotension/autonomic neuropathy secondary to diabetes; 
obesity; and elevated liver enzymes.  Another April 2001 VA 
examination was also conducted.  Diagnoses included elevated 
liver enzymes, probably secondary to medications.  

The positive evidence includes a May 2000 private medical 
statement from "Dr. R.", wherein the physician stated that 
appellant was having increased difficulty with activities of 
daily living, that appellant was dependent on his wife (who 
worked during the day) for dressing and feeding, and that 
appellant reportedly felt he needed a home aide.  An October 
2000 private medical statement from that same physician 
reported that during the typical day, appellant lay in bed or 
on the couch reading books; that he was mostly confined at 
home except for physicians appointments, due to difficulty 
with mobility as well as anxiety, dizziness, and memory loss; 
that appellant was not able to walk without the assistance of 
another person; and that he was able to leave the premises 
only when another person could drive him to physicians 
offices.  Although "Dr. R." checked off a box certifying 
that appellant required the daily personal health care 
services of a skilled provider, no adequate rationale was 
provided.  

The negative evidence includes a May 1999 VA examination, 
wherein the examiner opined that appellant was able to 
protect himself from hazards and dangers in his daily 
environment; walk approximately one block without difficulty 
and climb a flight of stairs by himself; had the ability to 
reason with cognitive functions essentially intact; stayed 
home and read most of the day; and although he had certain 
limitations of the cervical spine and shoulders and pain in 
the lower extremities, his gait was normal and he could feed 
himself, fasten his clothing, bathe, and self-toilet.  On 
April 2001 VA aid and attendance/housebound examination, 
although appellant complained of poor balance, he could 
ambulate freely without falling, but stated that he had 
fallen a "few" times from loss of balance.  Although he 
reportedly did not venture outside his home due to a fear of 
falling and the examiner diagnosed dizziness apparently due 
to postural hypotension, it was divulged that appellant had 
traveled to California and that he did attend physicians 
appointments.  It is also significant that clinically, his 
gait was normal.  

It is also very significant that the private and VA medical 
evidence in question unequivocally establishes that appellant 
is able to leave his home for medical care; that he is not 
disoriented, psychotic, or otherwise severely mentally 
dysfunctional; that he has use of all extremities; and that 
he remains ambulatory.  Furthermore, the VA examiners opined 
that appellant was not permanently bedridden and that he was 
capable of protecting himself from hazards and dangers in his 
daily environment.  Although appellant reportedly stays home 
most of the time because he has a fear of falling outside 
from dizziness, this does not necessarily mean that regular 
aid and attendance by another person is required.  The Board 
discounts "Dr. R."'s October 2000 opinion as to the need 
for daily person health care services of a skilled provider, 
since it appeared premised on the fact that appellant was 
confined to his home.  The fact that appellant is 
substantially confined to his home is conceded by the 
September 1999 rating decision, which granted special monthly 
pension on account of being permanently housebound.  However, 
the evidentiary record in its entirety does not support the 
proposition that appellant requires the regular aid and 
attendance of another person.  Although appellant spends most 
of a typical day alone, watching television or reading, he is 
able to perform activities of daily living, such as feed and 
clothe himself and self-toileting; and protect himself from 
the hazards and dangers in his daily environment.  In short, 
he is able to engage in activities of daily living while his 
wife works during the day; and he leaves his home when driven 
to physicians appointments by his children.  

As the Court explained in Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990), "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  

While appellant has difficulties with certain activities of 
daily living, the overwhelming weight of the evidence is that 
he remains capable of performing self-care activities and 
live with his spouse without any reported serious 
difficulties in protecting himself from the hazards incident 
to his environment.  Thus, it is clear that he is not so 
helpless as to be in need of "regular aid and attendance" 
as that term is contemplated by applicable laws and 
regulations.  Thus, based on the entire evidentiary record, 
including VA medical opinion as to appellant's ability to 
protect himself from the hazards and dangers in his daily 
environment, the Board concludes that the negative evidence 
outweighs any positive evidence on this appellate issue.  
Consequently, the criteria for special monthly pension by 
reason of being in need of regular aid and attendance of 
another person as set forth in 38 C.F.R. § 3.352(a) are not 
met.  

Since the preponderance of the evidence is against allowance 
of the issue of special monthly pension on account of the 
need for aid and attendance of another person, the benefit-
of-the-doubt doctrine is inapplicable, for the aforestated 
reasons. 



ORDER

Service connection for residuals of malaria, an earlier 
effective date prior to March 23, 1995 for the grant of 
entitlement to pension benefits, and special monthly pension 
on account of the need for aid and attendance of another 
person are denied.  The appeal is denied in its entirety.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

